COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 EDGAR A. ARELLANO,                                                 No. 08-18-00090-CV
                                                  §
                               Appellant,                              Appeal from the
                                                  §
 v.                                                              County Court at Law No. 3
                                                  §
 WELLS FARGO BANK, N.A.,                                          of El Paso County, Texas
                                                  §
                                  Appellee.                         (TC# 2017DCV2400)
                                                  §


                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore grant

the motion and dismiss the appeal. It appearing to this Court that Appellant is indigent for purposes

of appeal, this Court makes no other order with respect thereto. We further order this decision be

certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF AUGUST, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.